     Case: 4:20-cr-00813-RWS-PLC Doc. #: 17 Filed: 12/22/20 Page: 1 of 2 PageID #: 29

                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )      Case No. 4:20 CR 813 RWS/PLC
                                                     )
MAURICE CARPENTER,                                   )
                                                     )
               Defendant.                            )

                                        ORDER OF DETENTION
       On December 17, 2020 this matter came before the undersigned for a Detention Hearing. At the

Detention Hearing, Defendant stated his intention to waive his right to a Detention Hearing. Based on the

record made in open court, I find that Defendant’s waiver of a detention hearing is knowing, intelligent and

voluntary. I have considered the Report of the Pretrial Services Office and all of the factors required to be

considered by 18 U.S.C. § 3142(g), and I find that there are no conditions or combinations of conditions that

will reasonably assure the appearance of the Defendant as required and the safety of the community.

       Accordingly,

       IT IS HEREBY ORDERED that the Government’s Motion for Detention is GRANTED, and that

Defendant be detained pending trial.

       IT IS FURTHER ORDERED that the Defendant be committed to the custody of the Attorney General

for confinement in a corrections facility, separate to the extent practicable from persons awaiting or serving

sentences or being held in custody pending appeal.

       IT IS FURTHER ORDERED that the Defendant be allowed reasonable opportunity for consultation

with counsel and with defense counsel’s retained investigator, paralegal, or other retained expert consultant,

including persons retained to conduct physical or psychological examinations. Counsel or counsel’s aforesaid

authorized representatives shall be permitted to bring audio or video tapes, tape players and monitors into the

correctional facility for the purpose of consulting with the Defendant, which equipment shall be subject to

physical examination by the correctional facility personnel. Counsel shall notify and obtain authorization on
     Case: 4:20-cr-00813-RWS-PLC Doc. #: 17 Filed: 12/22/20 Page: 2 of 2 PageID #: 30

an ex parte basis from the United States Marshals Service personnel prior to any physical or mental

examination, and prior to bringing any audio or video tapes, tape player and monitor into a correctional facility,

to permit the Marshals Service to make any necessary arrangements with the correctional facility.

        IT IS FURTHER ORDERED that on order of a court of the United States or on request of an attorney

for the government, the person in charge of the corrections facility in which the Defendant is confined shall

deliver the Defendant to the United States Marshal for the purpose of an appearance in connection with a court

proceeding.




                                                  NANNETTE A. BAKER
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 22nd day of December, 2020.
